BY THE COURT.
The errors relied upon for reversing the Judgment in this case, are, first, That the Verdict of the Jury does not dispose of the issue; and, second, That the. Verdict is not found in accordance with the Statute, which requires the Jury to assess the damages.
The action was originally commenced before a Justice of the Peace. In his transcript, sent up to the District Court, on appeal, he states that issue was joined, without declaring what that issue was. Upon that issue the verdict of the jury in the District Court was, “We, the Jurors, find a verdict for the defendant, (Stringfieid) and award to him legal damages.”
This is, certainly, a very informal verdict; but the case comes nearly within the principle decided at the present Term, in the case of Gordon and Wash-burn vs. Higley, except that the verdict was not rectified in form in the Court below. Whatever might have been the issue, there can be no doubt as to the intention of the jury, It would have been proper for the District Court to have changed the phraseology of the verdict, so as to have given it a correct technical form — but we do not deem it essential. As to the second point, the Counsel for the plaintiff seems to have mistaken the Statute. The assessment of damages referred to is only directed in case the plaintiff fails to prosecute his suit with effect, and without delay. This does not appear to have been the case in the present instance.
But the verdict of the jury, in “awarding legal damages,” is doubtless very uncertain: this would have been fatal had it not been cured by subsequent action in the Court below. Something was said, in the argument, of a Remitti-tur having been entered there. This does not appear upon the Record. But, in entering up the Judgment, no notice is taken of those “damages.” The Judgment-is, that the defendant go thence without day, and recover of the plaintiff eighty-eight dollars forty-five cents, for his costs and charges, &c. These, costs and charges are incidental to the finding of the jury “for the defendant” —so that the residue of-the verdict was either regarded as surplusage in the Court below, or a Remittitur must have been there entered by the defendant. In either case no injury has resulted to the plaintiff. It will not, therefore, form a sufficient basis for the reversal of the judgment.
We take this opportunity of recommending to the Members of the Bar greater care in relation to the entries in the Records of the District Courts. While we are determined not to disturb proceedings, in those Courts, for technical et-*16rors, which can work no possible harm, we shall not hesitate to do so whenever there are plausible grounds for supposing that such errors may create an iniury to the party asking a reversal.
The Judgment of the Court below is affirmed.